Citation Nr: 0920279	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  07-07 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for Hurthle cell 
carcinoma (claimed as glandular cancer), including secondary 
to inservice herbicide exposure.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. Yates, Counsel

INTRODUCTION

The Veteran served on active duty from April 1968 to November 
1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 2005 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.  The appeal is remanded to 
the RO via the Appeals Management Center in Washington, DC.  


REMAND

In an April 2007 statement, the Veteran requested a 
videoconference hearing before the Board.  The RO 
subsequently scheduled the Veteran for this hearing on 
February 4, 2009.  Prior to the hearing date, the Veteran 
filed a request to have the hearing postponed due to his 
employment.  This request was granted by the Board in May 
2009.   Under the circumstances herein, the case is remanded 
for the following action:

The RO must place the Veteran's name on 
the docket for a videoconference hearing 
at the RO before the Board, according to 
the date of his request for such a 
hearing.  The RO should provide the 
Veteran with at least 30 days notice of 
his scheduled hearing.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


